PATENT AND TECHNOLOGY SUBLICENSE AGREEMENT

 

This Patent and Technology Sublicense Agreement (this “Agreement”) is entered
into as of January 5, 2020 (the “Effective Date”), by and between among Bakhu
Holdings, Corp., a Nevada corporation (“Sublicensor”) and CBD Biotech, Inc., a
California corporation (“Sublicensee”). Sublicensor and Sublicensee are
sometimes hereinafter individually referred to as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

A.                  Sublicensor and Cell Science Holding Ltd., a corporation
organized under the laws of the Republic of Cyprus (“Licensor”) are parties to
that certain Amended and Restated Patent and Technology License Agreement dated
December 31, 2019 (the “Master License Agreement”), a copy of which is attached
hereto as Exhibit A, pursuant to which Licensor has licensed to Sublicensor, on
a fully paid-up, royalty-free basis, all of the Licensed Science (as defined in
the Master License Agreement) to make or have made the Licensed Product (as
defined in the Master License Agreement) and to use, sell, lease, offer to sell,
import or otherwise dispose of the Licensed Product in all countries and all
territories worldwide, (the “Master Agreement Territory”) and subject to the
terms and conditions of the Master License Agreement.

 

B.                  Licensor is the sole owner of all right, title and interest
in and to the Licensed Science (which includes the inventions and subject matter
disclosed in the Patents) and Sublicensor holds the exclusive license to the
Licensed Science;

 

C.                  The Master License Agreement grants Sublicensor the right,
from time to time, to sublicense to any third party or parties, on a
non-exclusive basis, all or a portion of its rights under the Master License
Agreement.

 

D.                  Sublicensor desires to sublicense the Licensed Science to
Sublicensee as its relates to the production, methods, and products of CBD and
its derivatives, and Sublicensee desires to acquire and receive a license of the
Licensed Science from Sublicensor for the purpose of making the Licensed
Products, all on the terms and conditions contained herein.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms below:

 

1.1               “Affiliate” means, with respect to any Person, any other
Person controlling, controlled by or under common control with such first
Person. For purposes of this definition and the Agreement, the term “control”
(and correlative terms) means (a) the ownership of 50% or more of the equity
interest in a Person, or (b) the power, whether by contract, equity ownership or
otherwise, to direct or cause the direction of the policies or management of a
Person.

 

1.2               “Agreement” has the meaning set forth in the opening
paragraph.

 

 1 





1.3               “Applicable Law” shall mean all applicable provisions of all
(i) constitutions, treaties, statutes, laws, rules, regulations, ordinances,
codes or orders of any Governmental Authority, (ii) any consent, approval,
authorization, waiver, permit, grant, franchise, concession, notification,
agreement, license, exemption or order of, registration, certificate,
declaration or filing with, or report or notice to, any Governmental Authority,
and (iii) decisions, injunctions, judgments, awards and decrees of, or
agreements with, any Governmental Authority.

 

1.4               “Assignment” has the meaning set forth in Section 10.5.

 

1.5               “Bankruptcy” means the filing by a Person of a petition
commencing a voluntary case under the Bankruptcy Code; a general assignment by a
Person for the benefit of creditors; an admission in writing by a Person of its
inability to pay debts as they become due; the seeking or acquiescence by a
Person in the appointment of any trustee, receiver, or liquidator for the Person
or for any part of the Person’s property; or the commencement against a Person
of an involuntary case under the Bankruptcy Code, or a proceeding under any
receivership, composition, readjustment, liquidation, insolvency, dissolution or
similar law or statute, if not dismissed or vacated within 60 days.

 

1.6               “Code” means the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder and guidance issued in
conjunction therewith.

 

1.7               “Distributor” shall mean any entity or other person, other
than an Affiliate of Licensee, which purchases finished Licensed Products from
Licensee or an Affiliate of Licensee solely for the purpose of resale to an End
User

 

1.8               “Effective Date” has the meaning set forth in the opening
paragraph.

 

1.9               “End User” shall mean the entity or person that purchases a
Licensed Product for intended use.

 

1.10           “Field” means the (a) production and manufacturing of CBD, CBD
byproducts and CBD derivatives, from non-psychoactive, low-THC cannabis sativa
plant strains and cannabinoids (collectively, “Cannabis”), for Sale and use at
retail or wholesale where permitted, including, without limitation, CBD food
additives, CBD edibles, and CBD hemp variations of the foregoing; (b)
CBD-related research, teaching and education for both medical and other
purposes; and (c) all medical uses and applications of CDB. The Field is
exclusive to production, methods, and products of CBD and its derivatives, and
excludes and prohibits any THC related products having a measureable
tetrahydrocannabinol concentration potency above 3.0% on a dry weight basis,
production methods, techniques, or Know How.

 

1.11           “Governmental Authority” means a federal, state, or local
governmental authority; a state, province, commonwealth, territory or district
thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing; any
court or other judicial body; and any officer, official or other representative
of any of the foregoing.

 

1.12           “Improvements” means those modifications, revisions, derivations,
updates, enhancements and improvements of the Licensed Science that are
conceived, discovered, created, developed or acquired by or on behalf of
Licensor, which Improvements will automatically and without any further action
on the part of Licensor or Sublicensee, become part of the Licensed Science (and
part of the Patent and Technology License).



 2 





1.13           “IRS” means the United States Internal Revenue Service, and any
successor thereto.

 

1.14           “Know-How” means technical information, ideas, concepts,
confidential information, trade secrets, know-how, discoveries, inventions,
processes, methods, formulas, source and object codes, data, programs, other
works of authorship, improvements, developments, designs and techniques related
to the field other than as embodied in the Patents, that are owned or controlled
by Licensor during the Term and that are necessary or desirable to use the
Patents for the purpose of the license granted in Section 2 hereof.

 

1.15           “License Fee” has the meaning set forth in Section 2.4.

 

1.16           “Licensed Products” means any CBD products or methods related to
the Field, whether owned by Licensor or Sublicensor or licensed by Licensor or
Sublicensor now or hereafter, that are (i) covered by any Valid Claim(s)
contained in any of the Patents, and/or (ii) based on the products, processes or
methods developed using the Licensed Science.

 

1.17           “Licensed Science” means and includes anything and everything
encompassed by the Licensed Process, the Licensed Product in the Field, and the
Licensed Service, as well as any Improvements developed or acquired after the
Effective Date which is related to the subject matter in the Patents, whether or
not such Improvements becomes the subject of a patent application during the
Term.

 

1.18           “Licensed Service” means performance of a service using a
Licensed Product, or the practice of a Licensed Process. For clarity, non-profit
research and development of Licensed Products by Sublicensor, its Affiliates, or
Sublicensees do not constitute a Licensed Service.

 

1.19           “Loss” means losses (but expressly excluding any lost or
disallowed tax credits), liabilities, demands, assessments, cleanup, removal,
remediation and restoration obligations, judgments, awards, damages, natural
resource damages, contribution, cost-recovery and compensation obligations,
fines, fees, penalties, costs and expenses (including litigation and arbitration
costs and attorneys’ and experts’ fees and expenses).

 

1.20           “Master License Agreement” has the meaning set forth in Recital
A.

 

1.21           “Net Annual Sales” shall mean the total of the total gross
invoiced price paid to licensee of all Licensed Products sold or otherwise
transferred by Licensee or any Affiliate of Licensee to an End User or
Distributor in the Territory during a specific calendar year.

 

1.22           “No-Fault Termination Event” has the meaning set forth in
Section 4.3.

 

1.23           “Party” or “Parties” has the meaning set forth in the opening
paragraph.

 

1.24           “Patents” means: (i) United States Patent Application
No. 16/290,708, (ii) United Kingdom Patent Application No. 1717554.8, (iii)
Patent Cooperation Treaty Application No. 2018/077149 and (iv) any and all
continuations, continuations-in-part, and divisionals, and all patents issuing
which are based on such applications, and all reissues, reexaminations, or
extensions thereof, as well as any foreign counterparts, continuations,
continuations-in-part or divisions thereof and patents and patent applications
on any improvements, advancements, modifications, revisions or developments to
the subject matter claimed in the aforesaid patents that are developed by or for
Licensor, together with any other patents (U.S. or foreign and even if not
listed herein) that share a common claim of priority with said patents or that,
as mutually agreed upon in good faith by the Parties, cover inventions
substantially similar to said patents.



 3 





1.25           “Person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or other
entity.

 

1.26           “Licensed Science Sublicense” has the meaning set forth in
Section 2.1

 

1.27           “Term” means the period commencing on the Effective Date and
ending on the date provided in Section 4.1 herein.

 

1.28           “Territory” means any and all countries in the continent of North
American, defined as the United States of America, Canada, Mexico, all countries
in the Caribbean Sea and all countries north of the Panama/Columbia boarder
(including the entire nation of Panama).

 

1.29           “Trade Secrets” has the meaning set forth in Section 8.4.

 

1.30           “Valid Claim(s)” means any claim contained in an issued and
unexpired patent included within the Patents that has not been held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, or unappealable or unappealed
within the time allowed for appeal, and that has not been admitted to be invalid
or unenforceable through reissue or disclaimer.

 

ARTICLE 2.

SUBLICENSE GRANT

 

2.1               Grant. Sublicensor hereby grants to Sublicensee, and
Sublicensee hereby accepts, a transferable (but only to the extent provided in
Section 2.3 below), non-exclusive right and license under the Licensed Science
to make or have made the Licensed Products and to use the Licenses Science
Patents, Know-How, and Licensed Products in connection with the Field, including
the distribution, sale, and marketing thereof, in the Territory (the “Licensed
Science Sublicense”).

 

2.2               Scope of License. The Licensed Science Sublicense granted
hereby is for the purpose of engaging in the business of producing and selling
Licensed Products, and to do any and all things necessary or incidental thereto
subject to the terms and conditions of the Licensed Science Sublicense.

 

2.3               Right to Sublicense. Subject to and conditioned upon the prior
written approval of Sublicensor, the Sublicensee may, from time to time,
sublicense to any other third party all its rights granted under this
Sublicense.

 

2.4               License Fee. In consideration of, and as full payment for, the
rights and license granted to Sublicensee under this Agreement, Sublicensee will
issue to Sublicensor, within seven (7) days of the execution of this Agreement,
nine million (9,000,000) shares of common stock, no par value per share (the
“Common Stock”) of the Sublicensee.

 

 4 

 

 

ARTICLE 3.

TECHNICAL ASSISTANCE AND IMPROVEMENTS

 

3.1               Sublicensor shall promptly and fully advise Sublicensee in
writing of any Improvements, it being understood that any Improvements
conceived, discovered, created, developed or acquired by Sublicensor or Licensor
during the Term will be the property of Sublicensor or Licensor, as applicable,
and will be included within the Licensed Science and thereby made a part of the
Licensed Science Sublicense granted to Sublicensee for the remaining duration of
this Agreement. The expenses of filing and prosecuting any patent application
relating to such Improvements will be borne by Licensor.

 

3.2               All inventions, improvements, or Know-How (based on the
Licensed Science) that are conceived, discovered, created, developed or acquired
by or on behalf of Sublicensee or by any of the Parties jointly are to be owned
by Licensor, and all right, title and interest in and to such inventions,
improvements, or Know-How are hereby assigned by Sublicensee and Sublicensor, as
appropriate, to Licensor. Sublicensee and Sublicensor shall promptly and fully
advise Licensor in writing of such inventions, improvements, or Know-How that
are material and of which it becomes aware. All right, title, and interest in
any inventions, improvements, or Know-How (with respect to the subject matter of
the Licensed Science) that are conceived, discovered, created, developed or
acquired (a) by or on behalf of Sublicensee or (b) by any of the Parties jointly
will be sublicensed and are hereby sublicensed to Sublicensee as part of the
Licensed Science Sublicense. The expenses of filing and prosecuting any patent
application relating to any such inventions, improvements, or Know How will be
borne by Licensor; provided, however that Sublicensee and Sublicensor, as
appropriate, shall reasonably assist Licensor, at Licensor’s sole expense, in
obtaining Licensor’s full ownership rights, including patent rights, in and to
the subject inventions, improvements, or Know-How.

 

ARTICLE 4.

TERM AND TERMINATION

 

4.1               Term. Unless earlier terminated as provided herein, the term
of this Agreement is from the Effective Date until the expiration of all patents
issued under Patent Rights (if any) and the cancellation, withdrawal, or express
abandonment of all patent applications under Patents Rights (if any).
Notwithstanding the foregoing, the license granted to Licensee under this
Agreement for Licensed Science that is not subject to an expiration of a Patent
Right shall continue in perpetuity.

 

4.2               Other Termination. Any Party may terminate this Agreement
prior to the end of the Term upon providing written notice to the other Party if
the other Party commits a material default or breach of any representation,
warranty, covenant or agreement contained herein and, if remediable, the
defaulting or breaching party fails to remedy any such default or breach within
30 days after receiving written notice describing in reasonable detail the
material default or breach from the non-defaulting or non-breaching Party.
Notwithstanding the preceding sentence in the event that an alleged default or
breach is caused by or a result of the actions of a third party, upon the
defaulting or breaching party demonstrating that the alleged default or breach
is curable but the time to cure such default of breach exceeds the 30 day cure
period, the cure period will be extended to such reasonable time cure in light
of the applicable circumstances. By way of example, if the Sublicensee received
a cease and desist letter from a state or federal government agency for review
of operations, the notice, response and review guidelines for such an inquiry
will normally exceed ninety days, and in such an event the applicable cure
period would be extended accordingly.

 

4.3               Effect of Termination of this Agreement or the Patent and
Licensed Science License under Certain Circumstances. The rights of Sublicensee
set forth in Article 2., will survive any termination of this Agreement or the
Patent and Technology License or the dissolution of the Sublicensor; provided
any such termination of this Agreement does not occur as a result of a breach of
this Agreement by Sublicensee (each of the foregoing, a “No-Fault Termination
Event”). Licensor hereby grants to Sublicensee all of the rights and licenses
granted to Sublicensee by Sublicensor hereunder (including the Licensed Science
Sublicense). Sublicensee shall not exercise such rights and licenses unless and
until a No-Fault Termination Event has occurred and the Licensed Science
Sublicense granted hereunder has been terminated. Notwithstanding anything to
the contrary in this Agreement or the License Agreement (including Section 5
thereof), upon the occurrence of a No-Fault Termination Event resulting in the
termination of the License Agreement, the termination of this Agreement or the
dissolution of the Sublicensor (as applicable), Sublicensee may exercise the
rights and licenses set forth in this Section 4.3 and Licensor will assume all
obligations of Sublicensor in this Agreement, both without any further action by
any of the Parties.

 

 5 





4.4               Effect of Bankruptcy of Sublicensor or Licensor. Sublicensor
and Licensor acknowledge and agree that the Intellectual Property rights
licensed to Sublicensee hereunder constitute “intellectual property” as such
term is defined in the Bankruptcy Code and that Sublicensee is entitled to all
of the rights of a licensee of intellectual property under Section 365(n) of the
Bankruptcy Code with respect to all of such licensed rights, which rights under
the Bankruptcy Code include, without limitation, the right, upon the rejection
of this Agreement or the License Agreement in any case filed under the
Bankruptcy Code with respect to Sublicensor and/or Licensor, to treat this
Agreement or the License Agreement as terminated or to retain Sublicensee’s
rights under this Agreement or the License Agreement, and under any agreements
supplemental to this Agreement or the License Agreement, with respect to such
rights (including any embodiment of the rights to the extent protected by
applicable non-bankruptcy law), as such rights existed immediately before the
Sublicensor’s and/or Licensor’s bankruptcy case commenced. If Sublicensee elects
to retain such licensed rights under this Agreement or the License Agreement,
then Sublicensee may exercise such licensed rights in accordance with the terms
and conditions of this Agreement or the License Agreement. Nothing contained
herein shall limit any other rights provided to Sublicensee under the Bankruptcy
Code, including Section 365(n) thereof.

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

 

Each Party hereby represents and warrants to the other Party as of the Effective
Date (except where a representation and warranty speaks as of another date) as
follows: 

 

5.1               By Sublicensee. Sublicensee represents and warrants to
Licensor and Sublicensor that:

 

(a)                it has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder;

 

(b)                it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and is qualified to conduct
its business in those jurisdictions necessary to perform this Agreement;

 

(c)                this Agreement constitutes the legal, valid and binding
obligation of Licensee enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws from time to time in effect, as well as to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law);

 

(d)                all necessary limited liability company or corporate action
has been taken to authorize, and all necessary authorizations, notices and
consents of any third party which are required to authorize, Licensee to execute
and deliver, and to perform the transactions contemplated by, this Agreement
have been obtained and remain in full force and effect; and,

 

 6 





(e)                the execution, delivery and performance of this Agreement are
within its powers, have been duly authorized by all necessary action and do not
violate any of the terms or conditions in its limited liability company
agreement or other governing documents or any contract to which it is a party or
by which any of its properties is bound or any law, rule, regulation, order,
writ, judgment, decree or other legal or regulatory determination of any
governmental entity applicable to it.

 

5.2               By Licensor. Licensor represents and warrants to Sublicensee
and Sublicensor that:

 

(a)                it has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder;

 

(b)                it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and is qualified to conduct
its business in those jurisdictions necessary to perform this Agreement;

 

(c)                this Agreement constitutes the legal, valid and binding
obligation of Licensor enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws from time to time in effect, as well as to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law);

 

(d)                the Patent and Technology License constitutes the legal,
valid and binding obligation of Licensor enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect, as well
as to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(e)                all necessary limited liability company or corporate action
has been taken to authorize, and all necessary authorizations, notices and
consents of any third party which are required to authorize, Licensor to execute
and deliver, and to perform the transactions contemplated by, this Agreement
have been obtained and remain in full force and effect;

 

(f)                 the execution, delivery and performance of this Agreement
are within its powers, have been duly authorized by all necessary action and do
not violate any of the terms or conditions in its limited liability company
agreement or other governing documents or any contract to which it is a party or
by which any of its properties is bound or any law, rule, regulation, order,
writ, judgment, decree or other legal or regulatory determination of any
governmental entity applicable to it;

 

(g)                it owns all right, title and interest in and to the Patents,
Licensed Science, and Know-How;

 

(h)                it has the full right and authority to grant the Licensed
Science Sublicense to Sublicensee;

 

(i)                 there are no outstanding agreements, assignments or
encumbrances inconsistent with the provisions of this Agreement;

 

 7 





(j)                 none of the Patents have been invalidated either wholly or
partly by a tribunal or court of law within the United States or abroad or by
the United States Patent and Trademark Office or any of its foreign equivalents
and to the knowledge of Licensor there are no proceedings attempting to do so;

 

(k)                the Patents are valid and enforceable;

 

(l)                 neither the Patents nor the, Licensed Science or Know-How
infringe or misappropriate any patent, trade secret or other intellectual
property right of any third party;

 

(m)              Licensor has not received any notice alleging its noncompliance
with any Applicable Law with respect to the Patents, Know-How, Licensed Science,
or Licensed Products;

 

(n)                Licensor has not threatened or initiated any claim, suit or
proceeding against any third party alleging that such third party has infringed
or misappropriated any rights under the Patents, Licensed Science, and/or
Know-How and, to the knowledge of Licensor, no third party is infringing or
misappropriating any such rights; and

 

(o)                the Patents, Licensed Science, and Know-How, along with
know-how generally available in the Field, are all the intellectual property
rights necessary for the manufacture of the Licensed Products.

 

5.3               By Sublicensor. Sublicensor represents and warrants to
Sublicensee and Licensor that:

 

(a)                it has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder;

 

(b)                it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and is qualified to conduct
its business in those jurisdictions necessary to perform this Agreement;

 

(c)                this Agreement constitutes the legal, valid and binding
obligation of Sublicensor enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws from time to time in effect, as well as to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law);

 

(d)                the Patent and Technology License constitutes the legal,
valid and binding obligation of Sublicensor enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect, as well
as to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(e)                all necessary limited liability company or corporate action
has been taken to authorize, and all necessary authorizations, notices and
consents of any third party which are required to authorize, Sublicensor to
execute and deliver, and to perform the transactions contemplated by, this
Agreement have been obtained and remain in full force and effect;

 

(f)                 the execution, delivery and performance of this Agreement
are within its powers, have been duly authorized by all necessary action and do
not violate any of the terms or conditions in its limited liability company
agreement or other governing documents or any contract to which it is a party or
by which any of its properties is bound or any law, rule, regulation, order,
writ, judgment, decree or other legal or regulatory determination of any
governmental entity applicable to it;

 

 8 





(g)                it has the full right and authority to grant the Licensed
Science Sublicense to Sublicensee;

 

(h)                there are no outstanding agreements, assignments or
encumbrances inconsistent with the provisions of this Agreement;

 

(i)                 Sublicensor has not received any notice alleging its
noncompliance with any Applicable Law with respect to its license of the
Patents, Know-How, Licensed Science, or Licensed Products;

 

(j)                 Sublicensor has not threatened or initiated any claim, suit
or proceeding against any third party alleging that such third party has
infringed or misappropriated any rights under the Patents, Licensed Science
and/or Know-How and, to the knowledge of Sublicensor, no third party is
infringing or misappropriating any such rights.

 

ARTICLE 6.

LIMITATION OF LIABILITY

 

6.1               With the exception of the parties’ obligations under Article 8
or any willful misconduct or gross negligence by a party, in no event shall any
party be liable to any other party or any third party for any special,
consequential, indirect or incidental damages, however caused, on any theory of
liability whether or not a party has been advised of the possibility of such
damages, arising in any way out of this agreement.

 

ARTICLE 7.

MAINTENANCE OF PATENT RIGHTS

 

7.1               Pursuant to the Master License Agreement, Licensor shall be
solely responsible for and shall pay all fees, costs or expenses of any nature
required to prosecute, defend or maintain the Patents and will use reasonable
commercial efforts to maintain and enhance the scope of the Valid Claim(s).
Pursuant to the Master License Agreement if any claim contained in an issued and
unexpired patent included within the Patents is held unenforceable, unpatentable
or invalid by a decision of a tribunal, court, or other governmental agency of
competent jurisdiction, then Licensor will, at its sole expense, use reasonable
commercial efforts to create, develop and/or secure functionally equivalent
workarounds and, where commercially appropriate, prosecute patent applications
and or patents for the same, which patent applications and/or patents will
automatically be included within the Patents.

 

ARTICLE 8.

PROTECTION OF LICENSED SCIENCE

 

8.1               Pursuant to the Master License Agreement, it shall be the
obligation of Licensor, at its sole cost and expense, in Licensor’s name, to
protect and enforce the Patents and to prosecute or settle any third-party
infringement of the Patents pursuant to the terms of the Master License
Agreement. If pursuant to the Master License Agreement the Licensor determines
not to diligently enforce the Patents, (in which case Licensor shall promptly
notify Sublicensor in writing of the same, or if it comes to the attention of
Sublicensee that Licensor is not diligently enforcing the Patents then, subject
to the rights of Licensor and other licensees of the Patents (i) Sublicensee
will have the right to enforce the Patents at Sublicensee’s sole expense,
(ii) if requested by Sublicensee, Licensor and Sublicensor will cooperate in
Sublicensee’s prosecution or defense of any dispute resolution, litigation or
settlement activities hereunder, provided that Sublicensee will reimburse
Licensor for all reasonable costs incurred by Licensor as a result of such
cooperation, and (iii) any recoveries will be awarded to Sublicensor and
Sublicensee (and any other participating licensees or sublicensees) in an amount
that is proportional to their costs in so enforcing the Patents.

 

 9 





8.2               Indemnity by Sublicensee. Sublicensee shall defend, indemnify
and hold harmless Licensor, Sublicensor and their respective Affiliates and
their respective members, managers, stockholders, officers, employees, agents,
representatives and attorneys against any Loss arising from or in connection
with any breach by Sublicensee of the representations and warranties in
Section 5.1.

 

8.3               Indemnity by Sublicensor. Sublicensor shall defend, indemnify
and hold harmless Licensor and Sublicensee and their respective Affiliates and
their respective members, managers, stockholders, officers, employees, agents,
representatives and attorneys against any Loss arising from or in connection
with any breach by Sublicensor of the representations and warranties in
Section 5.3.

 

8.4               Protection and Enforcement of Licensed Science, Know-How and
Trade Secrets. Sublicensor and Sublicensee will at all times during the Term use
commercially reasonable efforts to preserve and protect the confidentiality of
all portions of the Licensed Science, Know-How and any other information
provided it such Persons that constitute “trade secrets” as that term is defined
in the Uniform Trade Secret Act (the “Trade Secrets”). Furthermore, if it comes
to the attention of Licensor that any Trade Secret has been misappropriated by
any third party, then Licensor will use all reasonable efforts, including legal
actions, to preserve and protect the confidentiality of the Trade Secret and to
prevent such third party from any and all uses of the Trade Secret, so long as
doing so is commercially reasonable to benefit either Licensor or Sublicensee.

 

8.5               Sublicensee’s Obligation to Notify Licensor of Possible
Infringements or Misappropriation. Sublicensee shall notify Licensor, in
writing, if it comes to the attention of Sublicensee that any of the Patents is
being infringed or any Trade Secret has been or is in danger of being
misappropriated by any third party, including in such notice a summary of
relevant facts underlying Sublicensee’s belief as to such infringement or
misappropriation.

 

ARTICLE 9.

CONFIDENTIALITY

 

9.1               Each Party shall maintain the terms of this Agreement in
confidence and shall not disclose any information concerning the terms,
performance or administration of this Agreement to any other
Person; provided that a Party may disclose such information: (a) to any of such
Party’s Affiliates, (b) to any prospective member of such Party’s Affiliates,
(c) to any actual or prospective purchaser of all or a portion of such Party and
(d) to any Person providing or evaluating a proposal to provide financing to the
recipient Party or any direct or indirect owner of such Party; provided in each
case that the recipient Party shall provide to each Person to which disclosure
is made a copy of this Article 9 and direct such Person to treat such
information confidentially, and the recipient Party shall be liable for any
breach of the terms of Article 9 by such Persons to which it makes any such
disclosure. The foregoing restrictions will not apply (i) to information that is
or becomes generally available to the public otherwise than as a result of
disclosure by the recipient Party, (ii) to information that is already in, or
subsequently comes into, the recipient Party’s possession, provided that the
source of such information was not, to the recipient Party’s knowledge,
obligated to keep such information confidential and the information was not
received solely pursuant to a previous agreement between the Parties , (iii) to
information that is required to be disclosed pursuant to Law or stock exchange
rules and regulations or is otherwise subject to legal, judicial, regulatory or
self-regulatory requests for information or documents, or (iv) subject to
Section 9.2 below, to the tax treatment or tax structure of the transaction.

 

9.2               If any Party is required to disclose any information required
by this Article 9., to be maintained as confidential in a judicial,
administrative or governmental proceeding, such Party shall give the other Party
at least 10 days’ prior written notice (unless less time is permitted by the
applicable proceeding) before disclosing any such information in any said
proceeding and, in making such disclosure, the Party required to disclose the
information shall disclose only that portion thereof required to be disclosed
and shall cooperate with the other Party in the other Party’s attempts to seek
to preserve the confidentiality thereof, including if such Party seeks to obtain
protective orders and/or any intervention.

 

 10 





ARTICLE 10.

GENERAL PROVISIONS

 

10.1           Notices. All notices and other communications among the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered by a nationally recognized delivery
service or (c) when delivered by e-mail with receipt confirmed, addressed as the
Recipient or Discloser, as follows:

 

Notices to Sublicensor:

Bakhu Holdings, Corp.

One World Trade Center, Suite 130

Long Beach, CA 90831

Attn: Thomas K. Emmitt

E-mail: tkemmitt@yahoo.com

 

Notices to Sublicensee:

CBD Biotech, Inc.

One World Trade Center, Suite 130

Long Beach, CA 90831

 

Each Party shall update the other Party in writing with any changes in its
contact information.

 

10.2           Binding Effect; Third Parties. The terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns. Nothing in this Agreement shall be
deemed to grant any third-party beneficiary or similar rights to any Person not
a signatory to this Agreement.

 

10.3           Construction. The words “this Agreement,” “herein,” “hereby,”
“hereunder,” and “hereof,” and words of similar import, refer to this Agreement
as a whole (including all Annexes, Exhibits and Schedules) and not to any
particular subdivision unless expressly so limited. The words “this Section,”
“this subsection,” and words of similar import, refer only to the Sections or
subsections hereof in which such words occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine, or neuter genders shall be
construed to state and include any other gender and words, terms, and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires. Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms, and the term “Annex,” “Exhibit” or “Schedule” shall
refer to an Annex, Exhibit or Schedule attached to this Agreement.

 

 11 





10.4           Governing Law; Jurisdiction and Venue. This Agreement will be
construed and enforced in accordance with laws of the U.S. and the State of
California, without regard to any choice of law and/or conflicts of law
principles which would otherwise refer to and apply the laws of another
jurisdiction. Any legal suit, action, proceeding, or dispute arising out of or
related to this Agreement or the other agreements referred to herein, shall be
instituted in the federal courts of the United States of America or the Superior
Courts of the State of California, in each case located in the County of Los
Angeles, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, proceeding, or dispute.

 

10.5           Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the Parties hereto hereby voluntarily and irrevocably waives
trial by jury in any Proceeding brought in connection with this Agreement, any
of the related agreements and documents, or any of the transactions contemplated
hereby or thereby.

 

10.6           Modification. Any modification of this Agreement will be
effective only if it is in writing and signed by duly authorized representatives
of both Parties. No modification will be made by e-mail communications.

 

10.7           Severability. If any provision hereof is held to be invalid,
illegal or unenforceable in any jurisdiction, the Parties hereto shall negotiate
in good faith a valid, legal and enforceable substitute provision that most
nearly reflects the original intent of the Parties, and all other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
construed in order to carry out the intentions of the Parties hereto as nearly
as may be possible. Such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of such other provisions in any
other jurisdiction, so long as the essential essence of this Agreement remains
enforceable

 

10.8           Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any benefits, rights or remedies on any entity,
other than the Parties and their permitted successors and assigns.

 

10.9           Entire Agreement. This Agreement constitutes the entire agreement
between the Parties regarding the subject matter hereof, and supersedes all
prior written or verbal agreements, representations and understandings relative
to such matters.

 

10.10        Integration. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior
representations, assurances, courses of dealing, agreements, and undertakings,
whether written or oral, between the Parties concerning such subject matter.

 

10.11        Titles and Headings. Titles and headings as used in this Agreement
are for convenience and reference only, and the words contained therein shall in
no way be held to explain, modify, amplify or aid in the interpretation,
construction or meaning of any provision.

 

 12 





10.12        Assignment. No Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Agreement or any of its rights hereunder
without the prior written consent of the other Parties, and any purported
Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:

 

(a)        any Party may, without the need for consent from the other Parties,
make an Assignment of this Agreement to an Affiliate of such Party provided that
such Affiliate assumes all of the obligations of the Party making the
Assignment, and in such event the Assigning Party shall be released from its
obligations under this Agreement, except for those obligations that arose prior
to such Assignment;

 

(b)        Sublicensee may, without the need for consent from Sublicensor or
Licensor, make an Assignment of this Agreement to any Person succeeding to all
or substantially all of its assets.

 

10.13        Amendment; Modification, and Waiver. This Agreement may not be
amended or modified except by an instrument in writing signed by each of the
Parties. Any failure of Sublicensee, Sublicensor, or Licensor to comply with any
obligation, covenant, agreement, or condition contained herein may be waived
only if set forth in an instrument in writing signed by the Party to be bound
thereby, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any other failure.

 

10.14        Severability of Provisions. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of
Applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

 

10.15        Entire Agreement. This Agreement shall constitute the entire
agreement between the Parties hereto relating to the subject matter hereof. This
Agreement expressly supersedes all prior agreements between the Parties relating
to the subject matter hereof.

 

10.16        Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.

 

10.17        Survivability on Termination. The provisions of Article 8, 8 and
10, and any other provision hereof which, by its terms, expressly provides that
it survive termination of the Term, shall survive the termination of the Term
for any reason. All other rights and obligations of the Parties shall cease upon
termination of the Term or other termination of this Agreement.

 

10.18        Further Assurances. Each Party shall execute and deliver to any
other Party such further documents, instruments and assurances as may be
reasonably requested by such other Party to fulfill the intent of the Parties
hereto.

 

 



*** Signature Page Follows ***

 

 13 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the Effective Date first above
written.

 





  SUBLICENSOR:           Bakhu Holdings, Corp.    

 

 



Date: January 5, 2020   /s/ Thomas K. Emmitt    

By: Thomas K. Emmitt

Title: President and CEO





 

 

 

  SUBLICENSEE:           CBD Biotech, Inc.    

 

 



Date: January 5, 2020   /s/ Thomas K. Emmitt    

By: Thomas K. Emmitt

Title: President and CEO





 



 



 14 

 

EXHIBIT A

 

Master License Agreement

between

Cell Science Holding Ltd. and Bakhu Holdings Corp.

